Exhibit 10.2

 

MFA FINANCIAL, INC.

EQUITY COMPENSATION PLAN

 

PHANTOM SHARE AWARD AGREEMENT

(PERFORMANCE BASED VESTING)

 

AGREEMENT, dated as of the      day of           , 20   (the “Grant Date”), by
and between MFA Financial, Inc., a Maryland corporation (the “Company”), and
[              ] (the “Grantee”).

 

WHEREAS, the Company maintains the MFA Financial, Inc. Equity Compensation Plan,
as it may be amended from time to time (the “Plan”) (capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto by the
Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Grant of Phantom Shares.

 

The target amount of Phantom Shares granted pursuant to this Agreement is      
Phantom Shares (the “Target Amount”); provided that the Grantee has the
opportunity to earn up to         [2X] Phantom Shares (the “Maximum Amount”)
based upon achievement of performance goals and the terms and conditions
described herein.  As further described herein, 50% of the Target Amount (the
“Absolute TSR Target Shares”) will vest based on the Company’s total shareholder
return for a three-year period, and 50% of the Target Amount (the “Relative TSR
Target Shares”) will vest based on the Company’s total shareholder return
compared to the total shareholder return of the peer group companies listed on
Appendix 1 to Exhibit A attached hereto (the “Peer Group Companies”) for a
three-year period.

 

The Phantom Shares are subject to the terms and conditions of this Agreement and
are also subject to the provisions of the Plan.  The Plan is hereby incorporated
by reference as though set forth herein in its entirety.

 

2.                                      Vesting.

 

(a)                                 Subject to Section 2(b), the number of
Phantom Shares that shall vest on December 31, 20   (the “Vesting Date”), if
any, shall be calculated in accordance with Exhibit A attached hereto based upon
the achievement of the performance goals set forth on Exhibit A (the
“Performance Goals”) during the period beginning on January 1, 20   and ending
on December 31, 20   (the “TSR Performance Period”); provided that, to the
extent that any fractional Shares result, the number of Phantom Shares that vest
on the Vesting Date shall be rounded down to the nearest whole share.  Any
Phantom Shares that do not vest on the Vesting Date shall be forfeited.

 

--------------------------------------------------------------------------------


 

(b)                                 In the event that, prior to the Vesting
Date, the Grantee experiences a Termination of Service on account of the
Grantee’s death or Disability, then the number of Phantom Shares that shall
vest, if any, on the Vesting Date shall be the number of Phantom Shares that
would have vested on the Vesting Date based upon achievement of the Performance
Goals if the Grantee remained employed through the Vesting Date.

 

(c)                                  Except as otherwise provide in
Section 2(b), in the event the Grantee experiences a Termination of Service for
any reason prior to the Vesting Date, the Phantom Shares shall, with no further
action, be forfeited and cease to be outstanding as of the Grantee’s Termination
of Service.

 

(d)                                 Any Phantom Shares that do not vest as of
the Vesting Date shall, with no further action, be forfeited and cease to be
outstanding as of the Vesting Date.

 

3.                                      Dividend Equivalents.

 

(a)                                 With respect to each outstanding Phantom
Share that vests in accordance with Section 2 and Exhibit A, the Grantee shall
have the right to receive an amount equal to the cash dividend distributions
declared in the ordinary course on a share (“Share”) of Common Stock of the
Company (each, a “Dividend Payment”) during the TSR Performance Period as set
forth in this Section 3.

 

(b)                                 Any such Dividend Payments shall only be
payable with respect to Phantom Shares that vest and shall be paid in the form
of additional Shares at the time Phantom Shares are settled pursuant to
Section 4.  At such time, the Grantee shall receive additional Shares with an
aggregate value (determined as described below) equal to the aggregate value of
the Dividend Payments declared during the TSR Performance Period with respect to
the number of Shares equal to the number of vested Phantom Shares.

 

(c)                                  The number of additional Shares to be
distributed pursuant to sub-section (b) shall be calculated as follows:  (i) the
accumulated Dividend Payments declared during the TSR Performance Period,
multiplied by (ii) the number of Shares to be distributed with respect to the
vested Phantom Shares, divided by (iii) the per Share stock price of Common
Stock on December 31, 20  , rounded down to the nearest whole share.

 

4.                                      Settlement.

 

Each vested and outstanding Phantom Share shall be settled in one Share within
30 days following the date on which such Phantom Share vests as set forth in
Section 2 above (the “Settlement Date”), subject to delay to the extent required
by Section 409A of the Code as set forth in Section 6(o) below.

 

5.                                      Confidentiality, Non-Competition and
Non-Solicitation.

 

(a)                                 In consideration for the Grant under this
Agreement, during the Grantee’s term of employment and at all times thereafter,
the Grantee hereby agrees to maintain the confidentiality of all confidential or
proprietary information of the Company and any of its subsidiaries or
affiliates, if any, or of any other person or entity with which the Grantee is
involved as a direct or

 

2

--------------------------------------------------------------------------------


 

indirect result of the Grantee’s employment by, or performance of consulting or
other services (including, without limitation, as a director, officer, advisor,
agent, consultant or other independent contractor) for, the Company or any of
its subsidiaries or affiliates, and, except in furtherance of the business of
the Company or as specifically required by law or by court order, the Grantee
shall not directly or indirectly disclose any such information to any person or
entity nor shall the Grantee use any such confidential information for any
purpose except for the legal benefit of the Company.  This restriction shall
apply regardless of whether such information is in written, graphic, recorded,
photographic, data or any machine readable form or is orally conveyed to, or
memorized by the Grantee.

 

(b)                                 Intentionally omitted.

 

(c)                                  Intentionally omitted.

 

(d)                                 In consideration for the Grant under this
Agreement, during the Grantee’s employment with the Company and the one year
period immediately following the Grantee’s Termination of Service for any
Reason, the Grantee agrees that the Grantee will not, without the prior written
consent of the Company, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (i) solicit, encourage, or engage in any activity to induce
any employee of the Company or its affiliates to terminate employment with the
Company or its affiliates, or to become employed by, or to enter into a business
relationship with, any other person or entity; or (ii) hire or retain any person
who was an employee of the Company or its affiliates within the six month period
preceding such action; provided that, (x) this Section 5(d) shall not apply to
any administrative employee of the Company or its affiliates or any person who
was an administrative employee of the Company or its affiliates and (y) any
hiring or solicitation pursuant to a general solicitation conducted by an entity
that has hired or agreed to hire the Grantee and that does not directly or
indirectly target current or former employees of the Company or its affiliates,
or by a headhunter employed by such entity, which in either case does not
involve the Grantee, shall not be a violation of this Section 5(d).

 

(e)                                  The Grantee acknowledges, agrees and
represents that the type and periods of restrictions imposed in this Section 5
are fair and reasonable, and that such restrictions are intended solely to
protect the legitimate interests of the Company, rather than to prevent the
Grantee from earning a livelihood.  The Grantee further acknowledges and agrees
that the business of the Company is highly competitive and that the Company’s
confidential information and proprietary materials have been developed by the
Company at significant expense and effort, and that the restrictions contained
in this Section 5 are reasonable and necessary to protect the legitimate
business interests of the Company. The Grantee represents that: (i) the Grantee
is familiar with the covenants set forth in this Section 5, (ii) the Grantee is
fully aware of his or her obligations hereunder, including, without limitation,
the length of time and scope of these covenants, (iii) the Grantee finds the
length of time and scope of these covenants to be reasonable and (iv) the
Grantee is receiving valuable and sufficient consideration for the Grantee’s
covenant not to solicit.

 

(f)                                   The Grantee acknowledges that each of the
covenants in this Section 5 has a unique, very substantial and immeasurable
value to the Company, that the Grantee has sufficient assets and skills to
provide a livelihood while such covenants remain in force and that, as a result
of the foregoing, in the event that the Grantee breaches such covenants,
monetary damages would be an

 

3

--------------------------------------------------------------------------------


 

insufficient remedy for the Company and equitable enforcement of the covenants
would be proper.  The Grantee therefore agrees that the Company, in addition to
any other remedies available to it, will be entitled to preliminary and
permanent injunctive relief against any breach by the Grantee of any of the
covenants in this Section 5, without the necessity of showing actual monetary
damages or the posting of a bond or other security.  The Grantee also agrees
that, in addition to any other remedies available to the Company and
notwithstanding any provision of this Agreement to the contrary, in the event
the Grantee breaches in any material respect any of his obligations under this
Section 5, the Phantom Shares granted under this Agreement (whether vested or
unvested) may be immediately forfeited, and the Company may require that the
Grantee repay any Shares delivered or other amounts paid (each on an after-tax
basis) with respect to the Phantom Shares granted hereunder.

 

(g)                                  The Grantee and the Company further agree
that, in the event that any provision of this Section 5 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, that provision will be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

 

(h)                                 The provisions of this Section 5 shall not
affect the Company’s ability to enforce the provisions of any other agreement in
effect between the Company and the Grantee, including without limitation, the
covenants contained in any offer letter or employment agreement.

 

(i)                                     Nothing in this Agreement, including the
obligations set forth in this Section 5, restricts or prohibits the Grantee from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. The Grantee does not need the prior authorization of
the Company to engage in such communications with the Regulators, respond to
such inquiries from the Regulators, provide confidential information or
documents to the Regulators, or make any such reports or disclosures to the
Regulators.  The Grantee is not required to notify the Company that he has
engaged in such communications with the Regulators.

 

(j)                                    The Company hereby notifies the Grantee
that federal law provides criminal and civil immunity to federal and state
claims for trade secret misappropriation to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.  Nothing in this Agreement is intended to limit
any rights under such federal law.

 

6.                                      Miscellaneous.

 

(a)                                 The value of a Phantom Share may decrease
depending upon the Fair Market Value of a Share from time to time. Neither the
Company nor the Committee, nor any other party associated with the Plan, shall
be held liable for any decrease in the value of the Phantom Shares. If the

 

4

--------------------------------------------------------------------------------


 

value of such Phantom Shares decrease, there will be a decrease in the
underlying value of what is distributed to the Grantee under the Plan and this
Agreement.

 

(b)                                 With respect to this Agreement, (i) the
Phantom Shares are bookkeeping entries and the Grantee shall not have any rights
of a shareholder with respect to Common Stock unless and until the Phantom
Shares vest and are settled by the issuance of such Shares of Common Stock,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to make benefit payments in the future, (iii) to the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company, (iv) all payments under the Plan (including
distributions of Shares) shall be paid from the general funds of the Company and
(v) no special or separate fund shall be established or other segregation of
assets made to assure such payments (except that the Company may in its
discretion establish a bookkeeping reserve to meet its obligations under the
Plan). The award of Phantom Shares is intended to be an arrangement that is
unfunded for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate. In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantee.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company. Such addresses may be changed at any
time by written notice to the other party given in accordance with this
Section 6(e).

 

(f)                                   The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(g)                                  Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

5

--------------------------------------------------------------------------------


 

(h)                                 If any change is made to the outstanding
Common Stock or the capital structure of the Company, the Phantom Shares shall
be adjusted in accordance with the Plan.

 

(i)                                     The Phantom Shares and the rights
relating thereto shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on the Phantom Shares and the
rights relating thereto shall be void.

 

(j)                                    The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the Phantom Shares may be transferred by will or the laws of
descent or distribution.

 

(k)                                 The Plan is discretionary and may be
amended, suspended or discontinued by the Company at any time, in its
discretion. The grant of the Phantom Shares in this Agreement does not create
any contractual right or other right to receive any Phantom Shares or other
Grants in the future. Future Grants, if any, will be at the sole discretion of
the Company. Any amendment, suspension or discontinuation of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

 

(l)                                     The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be
listed.  No shares of Common Stock shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

(m)                             The Grantee shall be required to pay to the
Company or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to the Phantom Shares.  Except as may be otherwise
permitted by the Committee, to satisfy such obligation the Company shall
withhold a number of Shares to be issued pursuant to this Agreement with an
aggregate Fair Market Value as of the date withholding is effected that would
satisfy the withholding amount due; provided, however, that no Shares shall be
withheld with an aggregate value exceeding the minimum amount of tax required to
be withheld by law or such higher amount that does not result in adverse
accounting treatment for the Company, as approved in advance by the Committee. 
Notwithstanding anything contained in the Plan or this Agreement to the
contrary, the Grantee’s satisfaction of any tax withholding requirements imposed
by the Committee shall be a condition precedent to the Company’s obligation as
may otherwise be provided hereunder to provide Shares to the Grantee, and the
failure of the Grantee to satisfy such requirements with respect to this Grant
shall cause this Grant to be forfeited.

 

(n)                                 The Phantom Shares shall be subject to any
applicable clawback policy implemented by the Board from time to time.

 

6

--------------------------------------------------------------------------------


 

(o)                                 The Phantom Shares are intended to comply
with Section 409A of the Code or an exemption thereunder and shall be construed
and interpreted in a manner that is consistent with the requirements for
avoiding additional taxes or penalties under Section 409A of the Code and
administered in accordance with Section 28 of the Plan.  To the extent any
payment pursuant to this Agreement is required to be delayed six months pursuant
to the special rules of Section 409A of the Code related to “specified
employees,” each affected payment shall be delayed until six months after the
Grantee’s Termination of Service with the first such payment being a lump sum
equal to the aggregate payments the Grantee would have received during such
six-month period if no payment delay had been imposed. Any payments or
distributions delayed in accordance with the prior sentence shall be paid to the
Grantee on the first day of the seventh month following the Grantee’s
Termination of Service (or the Grantee’s death, if earlier).  Each payment
hereunder shall be treated as a separate payment for purposes of Section 409A of
the Code.  Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A of the
Code.

 

(p)                                 This Agreement, including Exhibit A and
Appendix 1 to Exhibit A, contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

MFA FINANCIAL, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

The Grantee hereby agrees and acknowledges that the Grantee will be bound by the
terms and conditions of this Agreement and the Plan and that all determinations
by the Committee will be final and binding on all persons.

 

 

 

 

Name:

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

This Exhibit A sets forth the Performance Goals applicable to the Phantom Shares
granted pursuant to the Agreement to which this Exhibit A is attached.  Unless
otherwise specified in this Exhibit A, all defined terms shall have the meanings
set forth in the Agreement.

 

The Phantom Shares will vest based on the Company’s total shareholder return for
the TSR Performance Period.  As further described below, the Absolute TSR Shares
will vest based on the Company’s average total shareholder return for the
Performance Period, and the Relative TSR Shares will vest based on the Company’s
total shareholder return compared to the total shareholder return of the Peer
Group Companies for the Performance Period.

 

For purposes of this Exhibit A, TSR for the TSR Performance Period shall be
calculated as follows:

 

·                  “TSR” is equal to (x) the excess of the Average Final Price
over the Average Initial Price, plus Dividends Paid on a share of common stock
in respect of the TSR Performance Period, divided by (y) the Average Initial
Price.

 

·                  The “Average Initial Price” is equal to the average closing
daily price of a share of common stock during the first 20 trading days in the
TSR Performance Period.

 

·                  The “Average Final Price” is equal to the average closing
daily price of a share of common stock during the last 20 trading days in the
TSR Performance Period.

 

·                  The “Dividends Paid” shall equal the cumulative dividends
(including any stock dividends) paid per share of common stock in respect of the
TSR Performance Period.  For this purpose, dividends declared, but not yet paid,
on a share within the 45 day period preceding the Vesting Date will be counted
as Dividends Paid.

 

Absolute TSR Shares

 

For purposes of the Absolute TSR Shares, the “Average TSR” for the Performance
Period is the TSR, divided by 3, and the “Target TSR” is an 8% per annum simple
cumulative return over the TSR Performance Period.

 

The portion of the Absolute TSR Target Shares that will vest on the Vesting Date
shall be determined by comparing the Average TSR of the Company to the Target
TSR and may range from zero up to a maximum vesting of 200% of the Absolute TSR
Target Shares.

 

The number of Absolute TSR Shares that will vest on the Vesting Date shall equal
the product of (i) the Absolute TSR Target Shares and (ii) the sum of (A) one
(1) plus (B) a fraction (which fraction can be a negative number), the numerator
of which is the Company’s Average TSR less Target TSR and the denominator of
which is eight (8).  For purposes of the preceding sentence, in the event that
the Company’s Average TSR is (x) less than zero, then the Company’s Average TSR
shall be deemed to be zero, and (y) greater 16%, then the Company’s Average TSR
shall be deemed to be 16%.

 

Any Absolute TSR Shares that do not vest on the Vesting Date shall be forfeited.

 

8

--------------------------------------------------------------------------------


 

Within 30 days following the Vesting Date, vested Absolute TSR Shares and
related Dividend Payments, if any, will be settled as described in the
Agreement.

 

Set forth below are examples, which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 2%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to two-eighths (2/8) of the
Absolute TSR Target Shares, or 2,500 Absolute TSR Shares.

 

Example 2:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 12%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to 1.5 times (or twelve-eighths
(12/8) of) the Absolute TSR Target Shares, or 15,000 Absolute TSR Shares.

 

Example 3:

 

Assume 10,000 Absolute TSR Target Shares.  If the Company’s Average TSR over the
TSR Performance Period were 16%, then the portion of the Absolute TSR Target
Shares that would become vested would be equal to two times (or sixteen-eighths
(16/8) of) the Absolute TSR Target Shares, or 20,000 Absolute TSR Shares
(maximum vesting).

 

Relative TSR Shares

 

At the end of each TSR Performance Period, the Company’s TSR and the TSR of each
of the Peer Group Companies will be ranked from highest to lowest.  The
“Relative TSR Vesting Percentage” will be determined based on the Company’s TSR
as compared to the TSR of the Peer Group Companies for the TSR Performance
Period as follows:

 

Company TSR Rank

 

Relative TSR Vesting Percentage

 

80th percentile or above

 

200

%

50th percentile

 

100

%

At or below 25th percentile

 

0

%

 

If the Company’s TSR Rank is between the 25th percentile and the 50th percentile
or between the 50th percentile and the 80th percentile, the Relative TSR Vesting
Percentage will be interpolated.

 

The number of Relative TSR Shares that will vest for the TSR Performance Period
will be determined by multiplying the Relative TSR Target Shares by the Relative
TSR Vesting Percentage.

 

9

--------------------------------------------------------------------------------


 

For the avoidance of doubt, in no event shall any Relative TSR Shares vest if
the Company’s Average TSR Rank is at or below the 25th percentile.

 

Not more than 200% of the Relative TSR Target Shares may vest based on the
Company’s TSR Rank.

 

Any Relative TSR Shares that do not vest on the Vesting Date shall be forfeited.

 

Within 30 days following the Vesting Date, vested Relative TSR Shares and
related Dividend Payments, if any, will be settled as described in the
Agreement.

 

Set forth below are examples, which are intended to be used purely for
illustrative purposes:

 

Example 1:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was 15 out of 18, the Company would be in the 17th
percentile.  Because the Company’s TSR Rank would be below the 25th percentile,
the Relative TSR Vesting Percentage would be 0, so that none of the Relative TSR
Shares would vest.  100% of the Relative TSR Target Shares would be forfeited.

 

Example 2:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was nine out of 18, the Company would be in the
50th percentile.  The Relative TSR Vesting Percentage would be 100, so that 100%
of the Relative TSR Target Shares (10,000 Phantom Shares) would vest.

 

Example 3:

 

Assume 10,000 Relative TSR Target Shares.  If the Company’s TSR Rank at the end
of the TSR Performance Period was two out of 18, the Company would be in the
89th percentile.  The Relative TSR Vesting Percentage would be 200, so that 200%
of the Relative TSR Target Shares (20,000 Phantom Shares) would vest.

 

10

--------------------------------------------------------------------------------


 

Appendix 1 to Exhibit A

 

Relative TSR Peer Group Companies

 

[List of Peer Group Companies to be determined by Compensation Committee at time
of grant]

 

In the event of a merger, acquisition or business combination transaction of a
Peer Group Company during the TSR Performance Period in which such Peer Group
Company is the surviving entity and remains publicly traded, the surviving
entity shall remain a Peer Group Company.  Any entity involved in the
transaction during the TSR Performance Period that is not the surviving company
shall no longer be a Peer Group Company.

 

In the event of a merger, acquisition or business combination transaction of a
Peer Group Company, a “going private” transaction or other event involving a
Peer Group Company or the liquidation of a Peer Group Company (other than a
bankruptcy as described below), in each case during the TSR Performance Period
and where the Peer Group Company is not the surviving entity or is no longer
publicly traded, such Peer Group Company shall no longer be a Peer Group
Company.

 

Notwithstanding the foregoing, in the event of a bankruptcy of a Peer Group
Company during the TSR Performance Period where the Peer Group Company is not
publicly traded at the end of the Performance Period, such Peer Group Company
shall remain a Peer Group Company but shall be deemed to be ranked last among
all Peer Group Companies in the Peer Group.

 

11

--------------------------------------------------------------------------------